            Case 1:17-cv-04799-JGK Document 82 Filed 11/13/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------------X

AITABDELLAH SALEM,

                                                 DECLARATION OF   Plaintiff,
                                                 JOSEPH GUTMANN IN
                       -against-                 SUPPORT OF
                                                 DEFENDANTS’ MOTION
CITY OF NEW YORK, JOSEPH PONTE, COMMISSIONER OF
                                                 TO DISMISS THE SECOND
THE NEW YORK CITY DEPARMTENT OF CORRECTION,
                                                 AMENDED COMPLAINT
IN HIS INDIVIDUAL CAPACITY, JOHN DOE NO.1,
WARDEN, NEW YORK CITY DEPARTMENT OF
                                                 17-CV-4799 (JGK)
CORRECTION, IN HIS INDIVIDUAL CAPACITY, JOHN DOE
NO. 2, ASSISTANT WARDEN, OF THE NEW YORK CITY
DEPARTMENT OF CORRECTION, IN HIS INDIVIDUAL
CAPACITY, JOHN DOE NO.3, TOUR COMMANDER NEW
YORK CITY DEPARTMENT OF CORRECTION, AMKC,
RIKERS ISLAND, IN HIS INDIVIDUAL CAPACITY, JOHN
DOE NO. 4, CAPTAIN, NEW YORK CITY DEPARTMENT OF
CORRECTION, AMKC, RIKERS ISLAND, IN HIS
INDIVIDUAL CAPACITY.

                                                                 Defendants.

  -----------------------------------------------------------------------------------X

                   JOSEPH GUTMANN, an attorney duly admitted to practice law in the State of

New York, declares under penalty of perjury and pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

                   1.    I am a Senior Counsel in the Office of Zachary W. Carter, Corporation

Counsel of the City of New York. I am the attorney assigned to the defense of this action. As

such, I am familiar with the facts and circumstances stated herein.

                   2. I submit this declaration in further support defendants’ motion to dismiss the

Second Amended Complaint pursuant to Rule 12 of the Federal Rules of Civil Procedure. In

support of their motion, defendants submit the exhibits described below.
         Case 1:17-cv-04799-JGK Document 82 Filed 11/13/18 Page 2 of 3



               3. Exhibit “1” is a true and correct copy of the Second Amended Complaint in

this action, which sets forth, among other things, that plaintiff claims he was unlawfully detained

in the custody of the Department of Correction (hereinafter “DOC”) from November 28, 2014 to

April 15, 2015.

               4.   Exhibit “2” is a true and correct copy of plaintiff’s DOC Prisoner Movement

Log, which sets forth, among other things, that DOC transported plaintiff from Rikers Island to

the criminal court on each date of scheduled court appearances.

               5.   Exhibit “3” is a true and correct copy of the Certificate of Disposition in

Docket No. 2014NY088542, which sets forth, among other things, that plaintiff was convicted

and sentenced to a five year period of imprisonment on the charges arising under Docket No.

2014NY088542.

               6. Exhibit “4” is a true and correct copy plaintiff’s DOC Jailtime Certification,

which sets forth, among other things, that plaintiff was credited with time-served for the days he

spent in custody between November 28, 2014 and April 15, 2015 toward his five year sentence

under Docket No. 2014NY088542.




                                                2
          Case 1:17-cv-04799-JGK Document 82 Filed 11/13/18 Page 3 of 3



               7. Exhibit “5” is a true and correct copy of plaintiff’s DOCCS Inmate Lookup

Sheet, which sets forth, among other things, that plaintiff is currently serving a prison sentence in

the custody of the New York State Department of Corrections and Community Supervision.


Dated: New York, New York
       November 13, 2018
                                              ZACHARY W. CARTER
                                              Corporation Counsel for the City of New York
                                              Attorney for Defendants City and Ponte
                                              100 Church Street, Room 3-163
                                              New York, New York 10007
                                              (212) 356-2659



                                              By:   /s/
                                                Joseph Gutmann
                                                Senior Counsel
                                                Special Federal Litigation Division

       VIA ECF & FIRST CLASS MAIL
TO:    Welton K. Wisham, Esq.
       Counsel for Plaintiff




                                                 3
